Title: From George Washington to John Jay, 19 August 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters West Point August 19th 1779
        
        I had the honor to day to receive Your letter of the 8th by Lt Colo. Sims of the 2d Virginia Regiment, with a copy of a letter from him to your Excellency—and of an order of Congress on the 7th in consequence. The indulgence requested by Col. Sims, however interesting it may be to himself appears to me so incompatible with the public service—and to involve—and to lead to so many disagreeable consequences, that I have thought it my duty to refuse it. Were the point

to rest with him, from the circumstances of his regiment in respect to field officers, his request might be granted, without any material injury; but this cannot be expected, as there are many other officers in the same line—who have the same pretentions. And indeed it is difficult, if not impossible for me to determine with precision, where such applications would stop, as they might be made upon the same principles—and, with as much propriety by every officer and Soldier in the army. Those who have not already surveyed Lands—or done some act to acquire a title of ownership may urge if they incline so to do that it is time they should—and insist that they will not neglect the opportunity longer. I have very fully and explicitly pointed out to Col. Sims the probable or at least the possible consequences which would flow from a compliance with his request; but he says he cannot decline it, and waits on Congress to resign his Commission which I refused to accept. In justice to Lt Col. Sims, I must observe that he is a brave, intelligent & good officer; and I am sorry that any circumstances should have arisen in his affairs to compel him, either to resign his commission or to make a request so inconsistent with the public interest. I have the honor to be With the greatest esteem & respect Your Excellency’s Most Obet, servant
        
          Go: Washington
        
      